Citation Nr: 0015130	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  98-05 156A	)	DATE
	)
	)


THE ISSUE

Whether there is clear and unmistakable error in a March 23, 
1998, decision by the Board of Veterans' Appeals (Board) 
denying a total disability rating based on individual 
unemployability due to service-connected disabilities.



REPRESENTATION

Moving Party Represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel







INTRODUCTION

The veteran had active service from September 1967 to August 
1972.


FINDINGS OF FACT

1.  On March 23, 1998, the Board issued a decision which 
denied a total disability rating based on individual 
unemployability due to service-connected disabilities.

2.  In April 1998, the veteran filed a request for 
reconsideration which has also been interpreted as being a 
motion for revision of the Board decision of March 23, 1998, 
based on clear and unmistakable error.

3.  The decision of March 23, 1998, which denied a total 
disability rating based on individual unemployability due to 
service-connected disabilities was based on the correct facts 
as they were known at that time, and was in accordance with 
the existing law and regulations.


CONCLUSION OF LAW

The decision of March 23, 1998, which denied entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities does not contain clear 
and unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 
1999); 38 C.F.R. §§ 20.1400, 20.1403 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the Board's decision of March 23, 
1998, which denied entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities should be reversed because it contains clear and 
unmistakable error.  He says that as a result of his service-
connected organic brain syndrome he has trouble remembering 
things, and his Global Assessment of functioning (GAF) scores 
have dropped because he cannot answer questions.  He reports 
that examiners misunderstood him when they indicated that he 
did significant work fixing cars and volunteering at church.  
He reports that he has three bad days for every one good day.  
He also asserts that the Board was wrong in concluding that 
he was exaggerating his symptoms. 

All final Board decisions are subject to revision on the 
basis of clear and unmistakable error except for those 
decisions which have been appealed to and decided by the 
Court, and decisions on issues which have subsequently been 
decided by the Court.  See 38 C.F.R. § 20.1400 (1999).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  See 38 C.F.R. § 20.1403(a) (1999).  

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  See 38 C.F.R. § 20.1403(b)(1) 
(1999).  For a Board decision issued on or after July 21, 
1992, the record that existed when that decision was made 
includes relevant documents possessed by the VA not later 
than 90 days before such record was transferred to the Board 
for review in reaching that decision, provided that the 
documents could be reasonably expected to be part of the 
record.  See 38 C.F.R. § 20.1403(b)(2) (1999).

To warrant revision on the grounds of clear and unmistakable 
error, there must have been an error in the Board's 
adjudication of the appeal which, if it had not been made, 
would have manifestly changed the outcome when it was made.  
If it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be clear and 
unmistakable.  See 38 C.F.R. § 20.1403(c)(1999).  Examples of 
situations that are not clear and unmistakable error include 
(1) a new medical diagnosis that "corrects" an earlier 
diagnosis considered in the Board's decision; (2) the 
Secretary's failure to fulfill the duty to assist; and (3) a 
disagreement as to how the facts were weighed or evaluated.  
See 38 C.F.R. § 20.1403(d) (1999).  

Clear and unmistakable error does not include the otherwise 
correct application of a statue or regulation where, 
subsequent to the decision challenged, there has been a 
change in the interpretation of the statue or regulation.  
See 38 C.F.R. § 20.1403(e) (1999).  

In the decision of March 23, 1998, the Board noted the 
veteran's contentions and reviewed his medical history, 
including his recent treatment records.  The Board also 
reviewed the findings contained in VA disability evaluation 
examination reports.  The Board noted that the veteran had 
established service connection for residuals of a motorcycle 
accident in service, including organic brain syndrome and 
neurotic reaction as a residual of brain injury, rated as 30 
percent disabling; residuals of fracture of the tibia and 
fibula with 11/2 inches shortening of the left leg, rated as 20 
percent disabling; a left hip strain, rated as 10 percent 
disabling; and a lumbosacral strain, rated as 10 percent 
disabling.  The Board also noted that the veteran had a 
combined rating of 60 percent.

The Board considered evidence showing that the veteran had a 
general equivalency diploma, and also had training as an auto 
service technician through a correspondence course.  He had 
occupational experience as a mechanic, garbageman, tow truck 
driver, laborer and gopher.  He reported that he had last 
worked full time in December 1983.

After citing applicable law and regulations and discussing 
the evidence, the Board determined that the veteran was not 
precluded from doing all forms of substantially gainful 
employment consistent with his education and employment 
experience.  Therefore, the Board concluded that a total 
disability rating based on individual unemployability was not 
warranted.  The Board recognized that the veteran had not 
worked for many years and had been awarded Social Security 
Administration disability benefits, but rejected the 
conclusion that this was due to impairment from his service-
connected disabilities.

The Board finds that the decision of March 23, 1998, which 
denied a total disability rating was based on the correct 
facts as they were known at that time.  The decision shows 
that the Board considered all of the relevant evidence which 
was of record at that time.  The Board noted the veteran's 
contentions which were to the effect that he could not work.  
However, the fact that the veteran was unemployed, standing 
alone, did not demonstrate that his claim should have been 
granted as there can be many other causes of unemployment 
besides service-connected disabilities.  The Board notes that 
the veteran's Social Security benefits had been based in part 
on nonservice-connected disabilities such as heart disease 
and post-traumatic stress disorder.  The Board also noted 
that the evidence included medical opinion which was to the 
effect that the veteran was exaggerating the impairment from 
his service-connected disabilities.  Although the appellant 
disagrees with the conclusions reached by the Board, an 
asserted failure to evaluate and interpret the evidence 
correctly is not clear and unmistakable error.  See Eddy v. 
Brown, 9 Vet. App. 52 (1996).

The Board also finds that the decision by the Board was in 
accordance with the applicable law and regulations.  The 
Board cited applicable regulations, including 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  The Board notes that the veteran has 
not specified any particular law or regulation in connection 
with his claim of clear and unmistakable error.  Vague 
allegations that the prior adjudication failed to follow the 
law or regulations cannot satisfy the stringent pleading 
requirements for the assertion of clear and unmistakable 
error.  See Fugo v. Brown, 6 Vet. App. 40, 44-45 (1993).  
With respect to any implied assertion that there was legal 
error in that the Board allowed the RO to fail to properly 
develop the evidence pursuant to the duty to assist which is 
currently set forth in 38 U.S.C.A. § 5107, the Board notes 
that a failure to fully develop evidence is not considered to 
be clear and unmistakable error. "[T]he VA's breach of the 
duty to assist cannot form a basis for a claim of CUE because 
such a breach creates only an incomplete rather than an 
incorrect record."  See Caffrey v. Brown, 6 Vet. App. 377, 
384 (1994).  

For the foregoing reasons, the Board finds that there is no 
clear and unmistakable error in the prior decision of March 
23, 1998, which denied a total disability rating based on 
individual unemployability due to service-connected 
disorders.  Accordingly, the benefit sought is denied.


ORDER

The decision of March 23, 1998, which denied entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities does not contain clear 
and unmistakable error, and the motion for revision of that 
decision is denied.



		
	WARREN W. RICE, JR. 
Member, Board of Veterans' Appeals


 


